Greenblott, J.
(concurring). I agree with the result reached by the majority for since a decision on .respondent’s application was ultimately made by the Town Board, the general procedures contemplated by article 9 of the Town Law were followed in this particular case. Under section 138 of the Town Law the Town Board ‘ ‘ may appoint a town building inspector ’ ’ who is given the initial responsibility for the issuance of permits required under a town building code. Since the Town Board could, it must be implied, have reserved to itself the authority to issue such permits, it would not be inappropriate for a town building ordinance to provide for review by the Town Board of the Building Inspector’s determination. However, there is no statutory authority pursuant to which a Town Board may delegate to any other body or officer the right to issue or review building permits, wherefore I agree with the majority that the ordinance in question must be construed to give advisory status only to “approval” of the Building Inspector’s determination by the Planning Board.
Under the provisions of section 5 of the Town of Cairo ordinance, as amended, an appeal to the Town Board from a ‘‘ decision ” of the Planning Board could only be had upon application of the permit .applicant or a dissenting member of said Planning Board. The statute does not provide for a final determination by the Town Board in all cases. Thus, a neighboring landowner who feels he might be injured by the issuance of a permit to another, any other interested resident of the town, or even *571the Town Board itself, would, pursuant to the provisions of the amended ordinance as written, lack standing to bring the case before said Town Board for the final determination contemplated by the Town Law.
Therefore, to the extent that the ordinance does not guarantee participation by the Town Board in all cases involving applications for building permits, the statute may be subject to attack in another case where a ‘ ‘ final decision ’ ’ is made by the Planning Board and no appeal is taken to the Town Board. Such a procedure would be an improper delegation of authority contrary to the provisions of the Town Law. (See Nemeroff Realty Corp. v. Kerr, 38 A D 2d 437, 441-442, affd. 32 N Y 2d 873.) However, I do not feel that reversal is required here since, as previously noted, the Town Board did in fact make the final decision in the present case, giving to the parties all the procedural protections contemplated by the Town Law.